Citation Nr: 1814873	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-54 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus, due to exposure to herbicide agents.

3.  Entitlement to service connection for lung cancer, due to exposure to herbicide agents.

4.  Entitlement to service connection for diabetic retinopathy, secondary to type II diabetes mellitus.

5.  Entitlement to service connection for liver cancer, due to exposure to herbicide agents.

6.  Entitlement to service connection for skin cancer, due to exposure to herbicide agents.
7.  Entitlement to service connection for colon cancer, due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's claims for service connection for lung cancer, liver cancer, skin cancer, diabetic retinopathy, and colon cancer.  In that decision, the RO also granted the Veteran's application to reopen a claim for service connection for type II diabetes mellitus, but denied the underlying service connection claim on the merits.  Although the RO granted the application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for liver cancer, skin cancer, and colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the July 2002 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for type II diabetes mellitus and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of type II diabetes mellitus.  

4.  The Veteran has a current diagnosis of lung cancer; and the evidence is approximately evenly balanced as to whether the Veteran's lung cancer is a primary cancer.

5.  The evidence is approximately evenly balanced as to whether the Veteran was exposed to herbicide agents in service.

6.  Diabetic retinopathy is caused by diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 2002 decision that denied the claim for entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the July 2002 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for type II diabetes mellitus have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017)

3.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for lung cancer have been met.  38 U.S.C. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for service connection for diabetic retinopathy, secondary to type II diabetes mellitus, have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

In July 2002, the RO denied the Veteran's claim for service connection for type II diabetes mellitus.  The Veteran was notified of this denial in a July 2002 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  In its July 2002 denial, the RO stated that the required service in Vietnam was not shown, nor was there objective evidence showing that the Veteran was exposed to herbicides in service.  Thus, the basis for the prior denial was that there was no in-service injury or event, specifically herbicide exposure.  However, the evidence received since the July 2002 denial includes the Veteran's statements, in which he described the manner in which he was exposed to herbicides in service in Thailand.  These statements are competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As these statements relate to the basis for the prior denial and as shown below raise a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for type II diabetes mellitus is warranted.






II.  Service Connection

A.  Type II Diabetes Mellitus and Lung Cancer

The Veteran asserts that he currently has type II diabetes mellitus and lung cancer that are related to exposure to herbicide agents in service, specifically while performing his duties in and around Udorn Air Force Base in Thailand.  

VA laws and regulations provide that if a veteran was exposed to herbicide agents during service, certain listed diseases, including type II diabetes mellitus and lung cancer, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicide agents.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).  However, VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  See Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  Thus, VA has determined that exposure to herbicide agents will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases, including Udorn Air Force Base, during the Vietnam era (February 28, 1961 to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1), pt. IV, subpt. ii, ch. 1, sec. H.5.b. (Jan. 22, 2018).  VA based this determination on evidence contained in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Specifically, if a veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis.  See id.

With regard to cancer, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."  VA Gen. Coun. Prec. 18-97 (May 2, 1997).  See also Darby v. Brown, 10 Vet. App. 243, 246 (1997) (holding that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs).

Here, private treatment records reflect that the Veteran has been diagnosed with type II diabetes mellitus and lung cancer.  However, with regard to lung cancer, there is conflicting evidence of record regarding whether lung cancer was a primary cancer.  In this regard, in March 2017, the Veteran underwent a CT, and the interpreting physician found that there was a seven centimeter non-obstructing lower sigmoid/colonic mass that was "most likely primary site of malignancy" as well as lung base metastases measuring up to three and a half centimeters in the right middle lobe.  In April 2017, the Veteran underwent another CT, and a different interpreting physician found multiple bilateral pulmonary nodules and stated that "[m]etastatic disease from primary colon cancer is considered as well as primary lung cancer with metastatic disease would also have to be in the differential."  Based on the foregoing, the Board finds that the evidence is at least approximately balanced on the question concerning whether the Veteran's lung cancer is a primary cancer.  As reasonable doubt must be resolved in favor of the Veteran, the Board finds that the Veteran's lung cancer is a primary cancer.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  The dispositive issue in this case therefore is whether the Veteran's duties placed him at or near the perimeter of the Udorn Air Force Base and is thus presumed to have been exposed to an herbicide agent, which would warrant service connection on a presumptive basis for both his type II diabetes mellitus and lung cancer. 

In this case, the Veteran's service records do not indicate that he served as a security policeman, security patrol dog handler, or member of the security police squadron at the Udorn Air Force Base.  They also do not specifically indicate that he otherwise served near the base perimeter of the Udorn Air Force Base.  However, they do show that he served in Thailand from July 1966 to July 1967.  They also show that he served in the Air Force Security Service (USAFSS) in Udorn, as a radio intercept analyst specialist; and the Veteran has indicated in written statements that his daily work duties required him to be in regular contact with the perimeter of Udorn Air Force Base (e.g., being stationed at an outpost a few miles outside of Udorn Air Force Base, flying in and out from Udorn Air Force Base, making day trips to check on the Udorn Air Force Base which involved walking around and crossing the perimeter every time).  There is no affirmative evidence to explicitly contradict the Veteran's reports of regularly being at the perimeter of the base.  In addition, the Board must consider lay evidence in addition to the service records, and the places, types, and circumstances of service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Moreover, there is no requirement that service in Vietnam or exposure to an herbicide agent be definitively shown by personnel records.  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016) (vacating Board decision for not considering evidence other than personnel records in determining whether a veteran stopped in Vietnam on the way to service in Thailand). 

Neither the lay statements nor the service records definitively demonstrate whether or not the Veteran's service duties placed him at or near the perimeter of the Udorn Air Force Base.  However, both, when combined with the fact that the Veteran's reports are generally consistent with the information contained in his service records, are persuasive indicators that the Veteran's duties placed him at or near the perimeter of the Udorn Air Force Base, as he claims.  As the Veteran's lay statements are both competent and credible in this regard, the Board finds that the evidence is at least approximately balanced on this question at issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran's duties placed him at or near the perimeter of the Udorn Air Force Base.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran is presumed to have been exposed to herbicide agents.  

As the Veteran has been diagnosed with type II diabetes mellitus and lung cancer, and these disabilities are presumed service connected in veterans who were exposed to herbicide agents, entitlement to service connection for type II diabetes mellitus and lung cancer is warranted on a presumptive basis.

B.  Diabetic Retinopathy

The Veteran asserts that he currently has diabetic retinopathy that is related to his type II diabetes mellitus.  

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, service connection may also be granted for disability proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

Here, private treatment records note a diagnosis of diabetic retinopathy.  This indicates a link between type II diabetes mellitus (for which service connection is warranted, as discussed above) and diabetic retinopathy.  There is no evidence counter to a finding that diabetic retinopathy is secondary to diabetes mellitus. Thus, service connection for diabetic retinopathy is warranted on a secondary basis.  


ORDER

The application to reopen a claim for entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for type II diabetes mellitus, due to exposure to herbicide agents, is granted.

Entitlement to service connection for lung cancer, due to exposure to herbicide agents, is granted.

Entitlement to service connection for diabetic retinopathy, secondary to type II diabetes mellitus, is granted.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran asserts that he currently has colon cancer, liver cancer, and skin cancer that are related to service, specifically his exposure to herbicide agents in Thailand.  In this case, private treatment records contain diagnoses of colon cancer, liver cancer, and skin cancer (basal cell carcinoma).  In addition, the Veteran is presumed to have been exposed to herbicide agents in service, as discussed above.  While colon cancer, liver cancer, and skin cancer are not on the list of diseases presumed service-connected in veterans exposed to herbicide agents (see 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e)), the Veteran can still establish direct service connection based on actual causation in this regard.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Consequently, the foregoing evidence indicates that the Veteran has current colon cancer, liver cancer, and skin cancer that may be associated with service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination or medical opinion has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claims for service connection for colon cancer, liver cancer, and skin cancer must be remanded for a VA medical opinion regarding the etiology of these cancers.  Notably, the duty to assist statute and regulation do not require that examination be conducted, but rather, makes VA responsible for providing "a medical examination or obtaining a medical opinion" when review of the record reflects it is necessary to render a decision on the claim(s).  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As this matter is being remanded, any updated VA treatment records should also be obtained.

Accordingly, the claims for entitlement to service connection for liver cancer, skin cancer, and colon cancer are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current colon, liver, and skin cancer.  The claims file must be sent to the designated physician for review.

The physician should indicate whether it is at least as likely as not (50 percent or greater probability) that any of these cancers are related to the Veteran's military service, specifically his presumed exposure to herbicide agents.

A complete rationale should accompany any opinion provided.

2.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


